JUSTICE JOHNSON delivered the opinion of the court: Plaintiff filed this' action to recover on an oral promise made by defendant to pay certain debts incurred by a third party. Following a bench trial, judgment of $3,246 was entered in behalf of plaintiff. On appeal, defendant contends that even if he had made an oral promise to pay the debt, the Statute of Frauds (Ill. Rev. Stat. 1985, ch. 59, par. 1) would preclude plaintiff’s recovery and the evidence was insufficient to support the court’s “piercing of the corporate veil.” According to the agreed report of proceedings, the following evidence was presented: plaintiff testified that prior to the incident he and defendant had been business partners and personal friends. On November 17, 1983, defendant promised plaintiff that he would be personally responsible for payment of present and future insurance premiums for Fruitful Season’s Produce, Ltd. On April 6, 1984, plaintiff advised defendant that he would not extend additional insurance coverage because of defendant’s failure to pay the balance due of $3,246 on previously issued policies. Defendant also testified that he and plaintiff had been friends and business partners. Defendant acknowledged that he had paid plaintiff for insurance coverage, but did not remember if the payments were made through corporate or personal funds. On April 6, 1986, he paid $100 for insurance coverage as a “gift” to plaintiff. Although defendant could not remember when he made personal promises to plaintiff, he denied that he had promised to assume personal liability for insurance coverage for the corporation. Defendant also stated that $100 of plaintiff’s claims for premiums was owed by another shareholder. After hearing closing argument and hearing the evidence, the trial court found that the “corporate veil” had been “pierced” and that defendant was personally liable to plaintiff for $3,246.  We must now consider defendant’s contention that even if he had made an oral promise to pay plaintiff, recovery was precluded by the Statute of Frauds. (Ill. Rev. Stat. 1985, ch. 59, par. 1.) Statutes of fraud are designed to prevent false claims by requiring a writing to evidence the parties’ contractual intent (Meyer v. Logue (1981), 100 Ill. App. 3d 1039, 1043, 422 N.E.2d 1253), but are inapplicable when there has been performance by one of the contracting parties in reliance upon the agreement (Thilman & Co. v. Esposito (1980), 87 Ill. App. 3d 289, 297, 408 N.E.2d 1014) as a result of the well-settled rule in Illinois that executed, as opposed to executory, contracts are never voided by the Statute of Frauds. Kozasa v. Guardian Electric Manufacturing Co. (1981), 99 Ill. App. 3d 669, 677, 425 N.E.2d 1137.  In the instant matter, the evidence presented by plaintiff and accepted as true by the trial court established that the parties orally agreed that plaintiff would provide insurance coverage for defendant’s corporation and that defendant would pay the premiums. Although plaintiff fully performed as promised, defendant failed to pay the premiums due and incurred a debt of $3,246. Although plaintiff demanded payment from defendant, the obligation was never paid. As a result of plaintiff’s full performance in reliance upon defendant’s promise, the contract was enforceable and was not governed by the Statute of Frauds.  As to defendant’s contentions that the evidence was insufficient to support the trial court’s “piercing of the corporate veil,” we note that defendant has failed to cite any authority to support this argument. We may deem waived any issue which has not been properly presented to this court for review. (Thrall Car Manufacturing Co. v. Lindquist (1986), 145 Ill. App. 3d 712, 719, 495 N.E.2d 1132.) Under the circumstances, we consider this issue waived. For the reasons stated, the judgment of the circuit court of Cook County is affirmed. Affirmed. LINN, J., concurs.